                                                      May 18, 2020

BY ECF and E-Mail
The Honorable James Orenstein
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re: United States v. Rasedur Raihan, 20-cr-00068-BMC-JO

Dear Judge Orenstein:

         We write to request that the conditions of Mr. Raihan’s bond be modified to permit him to
live at a different address with a new third party custodian. The conditions of Mr. Raihan’s bond
entered on April 21, 2020 require him to live with his uncle, who would also serve as third party
custodian. Mr. Raihan’s uncle and his wife have decided they are no longer willing to allow Mr.
Raihan to live in their home.

        Pretrial Services and the government are aware that, in the absence of any other available
residence, Mr. Raihan is temporarily residing with a friend in Jamaica, Queens. We have advised
all parties of our intent to ask that the bond be modified to allow Mr. Raihan to remain at this
address, with the current resident as third party custodian.

       We ask that this issue be addressed at our upcoming status conference on May 21, 2020.


                                                    Respectfully submitted,

                                                    /s/
                                                    Leticia M. Olivera
                                                    Attorney for Rasedur Raihan
                                                    Federal Defenders of New York, Inc.

cc:    Michael Bushwack, Assistant U.S. Attorney
       Laura Fahmy and Ignace Sanon-Jules, Pretrial Services
